                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


    CRAIG CUNNINGHAM                                 §
                                                     §   Civil Action No. 4:18-CV-682
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    NIAGARA RESTITUTION SERVICES,                    §
    INC., ET AL.                                     §

                       MEMORANDUM ADOPTING REPORT AND
                RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On March 13, 2019, the report of the Magistrate Judge (Dkt. #45) was entered containing proposed

    findings of fact and recommendations that Plaintiff/Counter-Defendant Craig Cunningham’s

    Motion to Dismiss the Defendant’s Counterclaim (Dkt. #34) be denied without prejudice to

    refiling.

            Having received the report of the United States Magistrate Judge, and no objections

    thereto having been timely filed, the Court is of the opinion that the findings and

    conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report

    as the findings and conclusions of the Court.

            It is, therefore, ORDERED that Plaintiff/Counter-Defendant Craig Cunningham’s Motion

    to Dismiss the Defendant’s Counterclaim (Dkt. #34) is DENIED without prejudice to refiling.

.           It is further ORDERED that within fourteen (14) days of the date of this

    Memorandum, Defendant/Counter-Plaintiff Niagara Restitution Services, Inc. shall file an

    Amended Counterclaim.

            IT IS SO ORDERED.
            SIGNED this 22nd day of April, 2019.




                                          ___________________________________
